       Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


ZACHARY DISALVO,
individually and on behalf of
all those similarly situated,
                                                    Case No. 19-cv-425
                          Plaintiff,

             v.

CRM US, INC. d/b/a INSPIRO,
4230 Argosy Court, Suite 100
Madison, WI 53714

                          Defendant.


                  COLLECTIVE AND CLASS ACTION COMPLAINT


                           PRELIMINARY STATEMENT

      1.     This is a collective and class action brought by Individual and

Representative Plaintiff, Zachary DiSalvo (“Plaintiff”), on his own behalf and on

behalf of the proposed classes identified below. Plaintiff and the putative class

members, during the three years preceding this lawsuit, were employed as sales

representatives by Defendant, CRM US, Inc., d/b/a Inspiro and formerly “SPi CRM.”

In this role, Plaintiff and the putative class members made sales over the phone.

Plaintiff and the putative class members were paid an hourly wage and were also

eligible for commissions and bonuses based on their sales. Plaintiff and the putative

class members were paid overtime wages when they worked hours in excess of 40 in

a workweek. However, Defendant failed to properly calculate the regular rate of pay
        Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 2 of 10



when determining overtime wages. Defendant failed to include commission payments

in its computation of the regular rate for overtime pay to Plaintiff and the putative

class members. As a result, Plaintiff and the putative class members were regularly

denied earned overtime wages. Plaintiff, on behalf of himself and the putative classes,

alleges that this conduct is in violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq. and the Wisconsin Wage Payment and Collection Act, Wis. Stat.

§ 109, et seq.

                              JURISDICTION AND VENUE

       2.        The Court has original jurisdiction to hear this Complaint and to

adjudicate the claims stated herein under 28 U.S.C. § 1331 in that Plaintiff’s claims

arise under the FLSA, 29 U.S.C. § 201, et seq. The Court has subject matter

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

       3.        Venue is proper in the Western District of Wisconsin under 28 U.S.C. §

1391 because Defendant operates a business in this district and because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in this district.

                                        PARTIES

       4.        Plaintiff, Zachary DiSalvo, is an adult resident of Monona, Wisconsin.

DiSalvo was employed as a sales representative by Defendant within the past three

years. DiSalvo’s signed consent form is filed as Exhibit A to this Complaint and is

incorporated herein by reference.

       5.        Defendant, CRM US, Inc., d/b/a Inspiro and formerly known as “SPi

CRM,” is a foreign business corporation. Its principal office address is located at 4230



                                             2
       Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 3 of 10



Argosy Court, Suite 100, Madison, Wisconsin. Its registered agent for service is

located at 301 South Bedford Street, Suite 1, Madison, Wisconsin.

      6.     Defendant is an enterprise engaged in commerce within the meaning of

29 U.S.C. § 203(s)(1). Defendant is an “employer” within the meaning of 29 U.S.C. §

203(d), Wis. Stat. § 103.001(6), and Wis. Stat. § 109.01(2).

                             FACTUAL ALLEGATIONS

      7.     Throughout the three years preceding the filing of this lawsuit, Plaintiff

and the putative class members are or were employed by Defendant as sales

representatives.

      8.     Defendant was previously known as “SPi CRM” and now does business

under the name “Inspiro.” Defendant does business in the United States under the

name “CRM US, Inc.”

      9.     Throughout the three-year period preceding the filing of this Complaint,

Plaintiff and the putative class members were classified by Defendant as non-exempt

from overtime wages.

      10.    Throughout the three-year period preceding the filing of this Complaint,

Plaintiff and the putative class members were paid an hourly wage for their work and

were also eligible to earn commissions and bonuses.

      11.    Throughout the three-year period preceding the filing of this Complaint,

Plaintiff and the putative class members were paid overtime wages when they

worked hours in excess of 40 in a workweek.




                                           3
       Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 4 of 10



      12.    Upon information and belief, Defendant failed to include commissions

or bonuses earned by Plaintiff and the putative class members when calculating the

overtime premium due for work performed in excess of 40 in a workweek, instead

calculating the overtime rate as one-and-one-half times the hourly rate of pay and

depriving Plaintiff and the putative class members of all earned overtime wages.

      13.    Plaintiff brings this action on behalf of himself and on behalf of all other

similarly-situated employees pursuant to 29 U.S.C. § 216(b). The Collective Class of

similarly-situated employees is defined as:

             All persons who have been or are currently employed by
             CRM US, Inc., d/b/a Inspiro, formerly SPi CRM, as sales
             representatives in the United States who have not been
             compensated at a rate of one-and-one-half times their
             regular rate of pay for hours worked over 40 in a workweek
             at any time from three years prior to the commencement of
             this lawsuit to the present and ongoing.

      14.    Plaintiff brings this action on behalf of himself and on behalf of all other

similarly-situated employees pursuant to Fed. R. Civ. P. 23. The Wisconsin Overtime

Class is defined as:

             All persons who have been or are currently employed by
             CRM US, Inc., d/b/a Inspiro, formerly SPi CRM, as sales
             representatives in Wisconsin who have not been
             compensated at a rate of one-and-one-half times their
             regular rate of pay for hours worked over 40 in a workweek
             at any time from two years prior to the commencement of
             this lawsuit to the present and ongoing.




                                           4
       Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 5 of 10



                                CLASS ALLEGATIONS

      15.      Plaintiff brings the Second Claim for Relief on his own behalf and on

behalf of the Wisconsin Overtime Class, as defined in paragraph 14, supra, pursuant

to Rule 23(a) and (b) of the Federal Rules of Civil Procedure.

      16.      The persons in the Wisconsin Overtime Class are so numerous that

joinder of all members is impracticable. Although the precise number of such persons

is unknown, upon information and belief, Defendant has employed more than 40 sales

representatives within the two years preceding the filing of this Complaint.

      17.      There are questions of law and fact common to the Wisconsin Overtime

Class that are capable of class-wide resolution and predominate over any questions

solely affecting individual members of the class, including but not limited to:

            a. Whether Defendant maintained a common practice of
               unlawfully excluding commissions and/or bonus payments
               when calculating the overtime rate for Plaintiff and the
               members of the putative class, depriving them of earned
               overtime wages, in violation and within the meaning of
               Wis. Stat. § 103.03 and Wis. Adm. Code § DWD 274.03;

            b. The proper measure of damages sustained by Plaintiff and
               the members of the putative class.

      18.      Plaintiff’s claims are typical of those of the Wisconsin Overtime Class.

Plaintiff, like other putative members of the Wisconsin Overtime Class, was subjected

to Defendant’s illegal pay policies and practices of excluding commissions and/or

bonuses from the regular rate of pay when calculating overtime wages for hours

worked in excess of 40 in a workweek.




                                           5
        Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 6 of 10



       19.    DiSalvo will fairly and adequately protect the interests of the putative

Wisconsin Overtime Class and has retained counsel experienced in complex wage and

hour litigation.

       20.    A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, particularly in the context of wage and hour

litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a large corporate defendant and

where individual plaintiffs may have relatively small claims.

       21.    Class certification of the Second Claim for Relief is appropriate under

Fed. R. Civ. P. 23(b)(3) because questions of law and fact common to the Wisconsin

Overtime Class predominate over any questions affecting only individual members of

the Wisconsin Overtime Class and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation. Defendant’s common

and uniform policies and practices denied the Wisconsin Overtime Class wages for

work performed to which they are entitled. The damages suffered by the individual

members of the Wisconsin Overtime Class are small compared to the expense and

burden of individual prosecution of this litigation. In addition, combining all members

subject to Defendant’s uniform illegal policies in a single suit best serves the interests

of judicial efficiency. Finally, class certification is superior because it will obviate the

need for unduly duplicative litigation that might result in inconsistent judgments

about Defendant’s pay practices.




                                             6
       Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 7 of 10



      22.    Plaintiff intends to send notice to all members of the Wisconsin

Overtime Class to the extent required by Fed. R. Civ. P. 23.

                           FIRST CLAIM FOR RELIEF
                   FAILURE TO PAY OVERTIME COMPENSATION
                          IN VIOLATION OF THE FLSA

      23.    Plaintiff, individually and on behalf of the Collective Class, alleges and

incorporates by reference the allegations in the preceding paragraphs.

      24.    Plaintiff and the members of the Collective Class are employees of CRM

US, Inc., d/b/a Inspiro and formerly known as SPi CRM, within the meaning of 29

U.S.C. § 203(e).

      25.    The FLSA requires each covered employer to compensate all non-exempt

employees at a rate of not less than one-and-one-half times their regular rate of pay

for work performed in excess of 40 hours per workweek.

      26.    Per 29 C.F.R. § 778.117, commissions are payments for hours worked

and must be included in the regular rate.

      27.    During the applicable statute of limitations, Plaintiff and the members

of the Collective Class performed work in excess of 40 hours per workweek but were

not paid one-and-one-half times their regular rate of pay for all overtime hours

worked because Defendant failed to include commission and/or bonus payments when

calculating the regular rate of pay.

      28.    These practices violate the FLSA, including but not limited to 29 U.S.C.

§ 207. Because of these violations, Plaintiff and the members of the Collective Class

have suffered a wage loss.



                                            7
       Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 8 of 10



      29.    Upon information and belief, Defendant knew or showed reckless

disregard for the fact that it failed to pay Plaintiff and the members of the Collective

Class overtime wage compensation in violation of the FLSA.

                             SECOND CLAIM FOR RELIEF
                          FAILURE TO PAY OVERTIME WAGES
                          IN VIOLATION OF WISCONSIN LAW

      30.    Plaintiff, individually and on behalf of the Wisconsin Overtime Class,

re-alleges and incorporates by reference the allegations in the preceding paragraphs.

      31.    The foregoing conduct, as alleged, violates Wis. Stat. § 103.03, Wis. Stat.

§ 109.03, and Wis. Admin. Code § DWD 274.03.

      32.    At all relevant times, CRM US, Inc., d/b/a Inspiro and formerly SPi

CRM, has been, and continues to be, an “employer” within the meaning of Wis. Stat.

§ 103.001 and Wis. Stat. § 109.01(2).

      33.    At all relevant times, Plaintiff and the members of the putative

Wisconsin Overtime Class were employees of Defendant within the meaning of Wis.

Stat. § 103.001(5) and Wis. Stat. § 109.01(1r).

      34.    Wisconsin Statute § 103.02 and Wisconsin Administrative Code § DWD

274.03 require an employer to pay overtime compensation at one-and-one-half times

the regular rate of pay to all non-exempt employees for hours worked in excess of 40

in a workweek.

      35.    During the applicable statute of limitations, Defendant had a policy and

practice of failing to pay overtime wages at one-and-one-half times their regular rate

of pay to Plaintiff and the members of the Wisconsin Overtime Class for all hours



                                           8
       Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 9 of 10



worked in excess of 40 per workweek by failing to include earned commissions and/or

bonuses in calculating the regular rate.

      36.    As a result of Defendant’s failure to pay all overtime wages earned and

due to Plaintiff and the members of the putative Wisconsin Overtime Class,

Defendant has violated, and continues to violate, Wis. Stat. §§ 103.02 and 109.03 and

Wis. Admin. Code § DWD 274.03.

      37.    Upon information and belief, Defendant’s failure to pay Plaintiff and the

members of the putative Wisconsin Overtime Class all earned overtime wages was

dilatory and unjust.

                                  REQUEST FOR RELIEF

      WHEREFORE, Plaintiff, on his behalf and on behalf of all members of the

Collective Class and the Wisconsin Overtime Class, requests the following relief:

      A.     An order designating this action as a collective action on behalf of the

Collective Class and issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly-

situated individuals;

      B.     An order certifying this action as a class action on behalf of the proposed

Wisconsin Overtime Class pursuant to Fed. R. Civ. P. 23;

      C.     An order designating Zachary DiSalvo as the Named Plaintiff and as

representative of the Wisconsin Overtime Class;

      D.     Leave to add additional plaintiffs by motion, the filing of written consent

forms, or any other method approved by the Court;




                                           9
      Case: 3:19-cv-00425-slc Document #: 1 Filed: 05/24/19 Page 10 of 10



      E.     An order finding that Defendant violated the FLSA and Wisconsin wage

and hour law;

      F.     An order finding that these violations were willful;

      G.     Judgment against Defendant in the amount equal to the Named

Plaintiff’s and the Collective Class’s and Wisconsin Overtime Class’s unpaid back

wages at the applicable overtime rate;

      H.     An award in the amount of all liquidated damages and penalties as

provided under Wis. Stat. § 109.11 and 29 U.S.C. § 216(b);

      I.     An award of reasonable attorney’s fees and costs under Wis. Stat. §

109.03(6) and 29 U.S.C. § 216(b);

      J.     Such further relief as the Court deems just and equitable.



      Dated this 24th day of May, 2019.

                                         HAWKS QUINDEL, S.C.
                                         Attorneys for the Plaintiff

                                         By: /s/David C. Zoeller
                                         David C. Zoeller, State Bar No. 1052017
                                         Email: dzoeller@hq-law.com
                                         Caitlin M. Madden, State Bar No. 1089238
                                         Email: cmadden@hq-law.com
                                         Post Office Box 2155
                                         Madison, Wisconsin 53701-2155
                                         Telephone: (608) 257-0040
                                         Facsimile: (608) 256-0236




                                           10
